DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-6 of U.S. Patent No. 10,943,104 and [] claims of U.S. Patent No. US 11,328,526 B2 . Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include all of the limitations of the instant application claims, respectively.  
Application claims (17/740,767)
US Patent #10,943,104
1. A system for increasing safety during pedestrian law enforcement stops comprising:
a user application configured to be accessible by a smartphone, the application providing an authorization process to utilize the user application, wherein the authorization process includes verifying a user does not have an outstanding warrant; a law enforcement application providing police officers the ability to communicate to the user application; and,
wherein the combination of the user application and the law enforcement application enables a routine pedestrian law enforcement stop to occur with no physical interaction between a law officer having the law enforcement application and a pedestrian having the user application, wherein the pedestrian is on foot or using public transportation.

1. A system for increasing safety during routine traffic stops comprising: 
a user application configured to be accessible by a smartphone, the application providing an authorization process to utilize the user application, wherein the authorization process includes verifying user does not have an outstanding warrant, and a suspended or revoked driving license before use; a law enforcement application, wherein the law enforcement application provides police offers access to data from the user application, and the ability to communicate messages, tickets, and citations to the user application; and wherein the combination of the user application and the law enforcement application enables a routine traffic stop to occur with no physical interaction between a law officer having the law enforcement application and a driver having the user application.

2. The system of claim 1, wherein the law enforcement application is configured to pair with the user application when the pedestrian having the user application is within a predetermined proximity.

2. The system of claim 1, wherein the law enforcement application is configured to pair with the user application when the driver and the user is within a predetermined proximity.

3. The system of claim 2, wherein the predetermined proximity is 30-50 yards.

3. The system of claim 2, wherein the predetermined proximity is 30-50 yards.

5. The system of claim 4, wherein the user may pay a ticket or citation via the user application.

4. The system of claim 1, wherein the driver may pay a ticket or citation via the user application.

6. The system of claim 1, wherein during the routine law enforcement stop, the user application is configured require a two-step authentication process comprises a request for a unique password via the user application, and requiring a selfie photo taken of the pedestrian to verify identity.

5. The system of claim 1, wherein during the routine traffic stop, the user application is configured require a two-step authentication process comprises a request for a unique password via the user application, and requiring a selfie photo taken of the driver to verify identity.

7. The system of claim 1, access to the user application and the law enforcement application is only possible within the predetermined proximity, otherwise access to the user application and the law enforcement application is denied.
6. The system of claim 1, access to the user application and the law enforcement application is only possible within the predetermined proximity, otherwise access to the user application and the law enforcement application is denied.



US Patent # 11328526 B2
1. A system for increasing safety during pedestrian law enforcement stops comprising:
a user application configured to be accessible by a smartphone, the application providing an authorization process to utilize the user application, wherein the authorization process includes verifying a user does not have an outstanding warrant; a law enforcement application providing police officers the ability to communicate to the user application; and,
wherein the combination of the user application and the law enforcement application enables a routine pedestrian law enforcement stop to occur with no physical interaction between a law officer having the law enforcement application and a pedestrian having the user application, wherein the pedestrian is on foot or using public transportation.

1. A system for increasing safety during routine traffic stops comprising: a user application configured to be accessible by a smartphone, the application providing an authorization process to utilize the user application, wherein the authorization process includes verifying user does not have an outstanding warrant, and a suspended or revoked driving license before use; a law enforcement application providing police officers the ability to communicate to the user application; and, wherein the combination of the user application and the law enforcement application enables a routine traffic stop to occur with no physical interaction between a law officer having the law enforcement application and a driver having the user application.


Claim 2-7 are the same as the Patent.  
Claim 2-7 are the same as the Application.  


The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”)..





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS C POINT/Examiner, Art Unit 2689